UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6341


HENRY PAUL RICHARDSON,

                     Petitioner - Appellant,

              v.

ROBERT HUDGINS, Warden, FCI Gilmer,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:20-cv-00053-GMG)


Submitted: October 18, 2021                                  Decided: November 2, 2021


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Paul Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Paul Richardson, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.

§ 2241 petition in which Richardson sought to challenge his conviction and sentence by

way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may

challenge his conviction and sentence in a traditional writ of habeas corpus pursuant to

§ 2241 if a § 2255 motion would be inadequate or ineffective to test the legality of his

detention. Section 2255 is inadequate and ineffective to test the legality of a conviction

when: (1) at the time of conviction, settled law of this circuit or the Supreme Court

established the legality of the conviction; (2) subsequent to the prisoner’s direct appeal and

first § 2255 motion, the substantive law changed such that the conduct of which the

prisoner was convicted is deemed not to be criminal; and (3) the prisoner cannot satisfy the

gatekeeping provisions of § 2255 because the new rule is not one of constitutional law. In

re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       Section 2255 is inadequate and ineffective to test the legality of a sentence when:

(1) at the time of sentencing, settled law of this circuit or the Supreme Court established

the legality of the sentence; (2) subsequent to the prisoner’s direct appeal and first § 2255

motion, the aforementioned settled substantive law changed and was deemed to apply

retroactively on collateral review; (3) the prisoner is unable to meet the gatekeeping

provisions of § 2255(h)(2) for second or successive motions; and (4) due to this retroactive

change, the sentence now presents an error sufficiently grave to be deemed a fundamental

defect. United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

                                              2
      We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Richardson v. Hudgins, No. 3:20-cv-00053-

GMG (N.D.W. Va. Dec. 28, 2020). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3